internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-127911-03 cc psi august taxpayer's name taxpayer’s address taxpayer's tin date of conference legend decedent executrix date date date date date date date year year county state issue does decedent’s estate qualify for a qualified_business interest_deduction under sec_2057 of the internal_revenue_code conclusion decedent’s estate qualifies for a qualified_business interest_deduction under sec_2057 of the internal_revenue_code facts decedent executed her will on date the will provided that decedent’s four children are the heirs of her estate decedent died on date at the time of decedent’s death decedent owned a interest in a partnership one of decedent’s sons owned the remaining interest the partnership was a family owned business that was begun by decedent and her husband in year decedent’s husband died in year from year until the decedent’s death decedent and her children continued to own and operate the partnership on date decedent’s federal estate_tax_return form_706 was filed by executrix the estate_tax_return included schedule t qualified family owned business_interest part sec_1 through the estate claimed a deduction on the return for the value of decedent’s interest in the partnership however the estate_tax_return did not include part of schedule t agreement to family-owned_business_interest deduction under sec_2057 agreement on date decedent’s form_706 was opened for examination a letter was sent to decedent’s representative informing him of the examination and requesting additional information on date decedent’s heirs executed the agreement the estate_tax examiner received the agreement on date shortly thereafter the examiner sent a letter to decedent’s representative denying the sec_2057 deduction because the agreement was not filed with the form_706 on date law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2057 provides that for purposes of the tax imposed by sec_2001 in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that sec_2057 will apply to an estate if the decedent was at the time of the decedent’s death a citizen or resident_of_the_united_states the executor elects the application of sec_2057 and files the agreement referred to in sec_2057 and the sum of the adjusted_value of the qualified family- owned business interests described in sec_2057 plus the amount of the gifts of such interests determined under sec_2057 exceed sec_50 percent of the adjusted_gross_estate and during the 8-year period ending on the date of decedent’s death there have been periods aggregating years or more during which such interests were owned by the decedent or a member_of_the_decedent’s_family and there was material_participation within the meaning of sec_2032a by the decedent or a member_of_the_decedent’s_family in the operation of the business to which such interests relate sec_2057 provides that the qualified family-owned business interests are the interests which are included in determining the value of the gross_estate and are acquired by any qualified_heir from or passed to any qualified_heir from the decedent within the meaning of sec_2032a sec_2057 provides generally that for purposes of sec_2057 the term qualified_family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by the decedent and members of decedent’s family at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent’s family or at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent’s family sec_2057 provides for the imposition of an additional estate_tax if within years after the date of the decedent’s death and before the date of the qualified heir’s death the qualified_heir disposes of any portion of a qualified family- owned business_interest sec_2057 provides that the agreement referred to in sec_2057 is a written_agreement signed by each person in being who has an interest whether or not in possession in any property designated in such agreement consenting to the application of sec_2057 with respect to such property sec_2057 provides that rules similar to sec_2032a and relating to election agreement shall apply sec_2032a provides that the secretary shall prescribe procedures which provide that in any case in which the executor makes an election under sec_2032a and submits the agreement referred to in sec_2032a within the time prescribed therefor but the notice of election as filed does not contain all required information or signatures of or more persons required to enter into the agreement described in sec_2032a are not included on the agreement as filed or the agreement does not contain all required information the executor will have a reasonable period of time not exceeding days after notification of such failures to provide such information or signatures as discussed above sec_2057 provides that sec_2057 will apply to an estate if the executor elects the application of the section and files the agreement referred to in sec_2057 in this case decedent’s federal estate_tax_return was filed on date the estate_tax_return included schedule t part sec_1 through part containing the agreement consenting to the application of the recapture_tax under sec_2057 was omitted the agreement however was filed on date and received by the internal_revenue_service on date date is within days of notification that the additional information was required accordingly the requirements of sec_2057 have been met therefore we conclude that assuming that the other requirements of sec_2057 are met decedent’s estate qualifies for a qualified_business interest_deduction under sec_2057 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
